The Couet
(Thruston, J., absent,)
decided that these four warrants were too vague and uncertain to support the judgments; and reversed them with costs. And the Court said, that the warrant, in such cases, for a penalty of a by-law ought to state all the circumstances which are required by the by-law to constitute the offence; or, in other words, the warrant must contain the charge of an offence. But the Court will disregard all such defects as would be disregarded, after verdict, in an action of debt, or information upon a penal statute.